DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moisture retaining enclosure" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be "the internal moisture retaining enclosure". Claims 2-6 are also rejected as they depend form claim 1.
Claim 1 recites the limitation "the pull tab" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be "the pull tab external layer". Claims 2-6 are also rejected as they depend form claim 1.
Claim 1 recites the limitation "the enclosed accessory" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be "the accessory". Claims 2-6 are also rejected as they depend form claim 1.
Claim 4 recites the limitation "the enclosed accessory" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be "the accessory". 
Claim 6 recites the limitation "the pull tab" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be "the pull tab external layer". 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis US 2011/0082435 A1.
	With regards to claim 1, Davis discloses a diaper with an enclosed accessory (abstract) comprising:

the accessory compartment strip including:
- a pull tab (or flap that is able to be open see figure 1 below) external layer attached to 
-an internal moisture retaining enclosure (or pouch 40, and see figure 1 below) which retains 
-an accessory (or wipe 50),
-the moisture retaining enclosure having a bottom layer (see figure 1 below, since the pouch is attached independently to the diaper a bottom and top layer are needed to form the pocket) attached directly to the external impermeable layer and a top release layer layer (see figure 1 below, since the pouch is attached independently to the diaper a bottom and top layer are needed to form the pocket) attached directly to the pull tab layer (see figure 1 below), wherein the top release layer releases the enclosed accessory when the pull tab is removed ([0014]).

    PNG
    media_image1.png
    806
    851
    media_image1.png
    Greyscale

Figure 1: annotated for claim 1

With regards to claim 4, Davis discloses wherein the enclosed accessory is one or more wet wipes ([0014]).

claim 6, Davis discloses wherein the pull tab is an adhesive strip that peels off ([0014] which notes the pull strip has adhesive on it and it peels off the top lay to create an opening in the pouch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US 2011/0082435 A1 in view of Donoho US 8292863 B2.
With regards to claim 2, Davis discloses wherein the accessory compartment strip is located on the external impermeable layer (see figure 4).  Davis fails to note if the accessory compartment is in the front or back section of the diaper.


With regards to claim 3, Davis discloses wherein the accessory compartment strip is located on the external layer immediately beneath a waist band region of the diaper (see figure 4).  Davis fails to note if the accessory compartment is in the front or back section of the diaper.
Regarding claim 2 and 3, Donoho teaches a diaper with an accessory pouch thereby being in the same field of endeavor as Davis. Donoho teaches a pouch with a “zipper closure” instead of a pull tab arrangement. Donoho teach the wipes are located in the front of the diaper on the external side of diaper below the waist band area (Figure 1 and Col 2 lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the specified front placement of Donoho with Davis since it provides easier to access to wipes as babies are typically changed while supine (or lying on their backs) and not lying prone (or face down) making the wipe placement on the front easier to access than a rear (or back) placement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US 2011/0082435 A1 in view of Stewart US 2019/0262197 A1.
With regards to claim 5, Davis fails to disclose wherein the accessory compartment strip includes decorative images.
Stewart teaches a diaper with an accessory pouch thereby being in the same field of endeavor as Davis. While Stewart’s pouch is formed by using the external layer of the diaper there by differing from Davis (Davis has a separate bottom layer), both are 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a graphic to the pouch of Davis as taught by Stewart in order to provide directions or brand information to user.
Additionally, an aesthetically pleasing image does not provide evidence to support a functional relationship between the device and  the printed matter thereby the printed matter is not owed patentable weight  “See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4221221 discloses a diaper with multiple attachable accessory compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781